DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 & 11 recite the broad recitation “substantially”, and the claim also recites “entirely” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For examination purposes, “substantially entirely surround” is interpreted as --entirely surround--.
Claims 2-10 & 12-14 are rejected as being dependent on claims 1 & 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, upon which claim 3 depends, cites that the first and second metal layers, comprising the first and second conductive link regions, are disposed entirely outside of the first and second active regions. Claim 3 cites that “the first conductive link region is extended to overlap a portion of a side boundary of the first and second active regions, and wherein the second conductive link region is extended to overlap another portion of the side boundary of the first and second active regions.” As such, claim 3 requires the metal layers to overlap the first and second active regions, in conflict with the limitation of claim 1, as a boundary of the active region is a part of the active region.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner has attempted to provide an art-rejection, under the interpretation that a region of the electrode surrounding the active region may be considered to be the boundary of the active region, but it is not fully clear if that is what is described by the use of the term “boundary” in para [0077] of the specification, upon which claim 3 appears to be based.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPub 20190115901), a reference of record, in view of Lee et al. (US PGPub 20080042780)
As per claim 1:
	Takahashi et al. discloses in Figs. 2 & 3:
An acoustic resonator (para [0034]), comprising: 
a piezoelectric layer (piezoelectric film upper layer 15a or lower layer 15b); 
an upper electrode (upper electrode 16a) comprising a first active region (center region 54) disposed on an upper portion of the piezoelectric layer, and a first extended region (portion of upper electrode 16a extended towards resonator 11b past the boundary of center region 54) extended from the first active region in a first lateral direction (right in Fig. 3); a lower electrode (lower electrode 12a) comprising a second active region (center region 54) disposed on a lower portion of the piezoelectric layer, and a second extended region (portion of lower electrode 12a extending to the left side of Fig. 3) extended from the second active region in a second lateral direction (left in Fig. 3); a first metal layer (metal layer 22c) comprising a first resistance reduction region (upper layer 23b of metal layer 22c) electrically connected to the first extended region of the upper electrode (through lower layer 23a) and disposed on an upper portion of the first extended region (as seen in Fig. 3); and a second metal layer (metal layer 22a) comprising a second resistance reduction region (upper layer 23b of metal layer 22a) electrically connected to the second extended region of the lower electrode (through lower layer 23a) and disposed on an upper portion of the second extended region, wherein the first metal layer further comprises a first conductive link region (lower layer 23a of 22c) extended to correspond to a portion of a side boundary of the first and second active regions from the first resistance reduction region (corresponds to peripheral region 52, which provides a side boundary to the active regions), wherein the second metal layer further comprises a second conductive link region (lower layer 23a of 22a) extended to correspond to another portion of the side boundary of the first and second active regions (corresponds to peripheral region 52) from the second resistance reduction region, and wherein the first and second metal layers are disposed entirely outside the first and second active regions.
Takahashi et al. does not disclose:
The first and second conductive link regions, in combination, entirely surround the first and second active regions.
	Lee et al. discloses in Figs. 1 & 2:
A film bulk acoustic resonator with a piezoelectric layer (piezoelectric film 150), upper and lower electrodes (second and first electrodes 160 and 140) each having an active region (active region in Fig. 2) and a metal layer (metal film 170) comprising a conductive link region (area over air cavity 112), an extended region (area extending to electrode pad 180) and a resistance reduction region (area labeled as electrode pad 180), wherein the metal layer is disposed entirely outside the first and second active regions (disposed in the non-active region, para [0050]), and entirely surrounds the first and second active regions (para [0050]).
	Lee et al. further discloses:
The metal layer may be applied to at least one of the electrodes (abstract), and that the metal layer may be applied to either surface of either electrode (para [0055]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metal layer of Lee et al. to the tops of the upper and lower electrodes of Takahashi et al. to provide the benefit of improving the resonance characteristic and the insertion loss of the resonator, as taught by Lee et al. (para [0058]).
	As a consequence of the combination, the first and second conductive link regions, in combination, entirely surround the first and second active regions.

	As per claim 2:
Takahashi et al. discloses in Figs. 2 & 3:
the upper electrode further comprises a first expansion region (peripheral region 52) expanded from the first active region in a third lateral direction (expanded right in Fig. 2), Page 23wherein the lower electrode further comprises a second expansion region (peripheral region 52) expanded from the second active region in a fourth lateral direction (expanded left in Fig. 2).
Takahashi et al. does not disclose:
wherein the first conductive link region of the first metal layer is in contact with the first expansion region, and is disposed on an upper portion of the first expansion region, and wherein the second conductive link region of the second metal layer is in contact with the second expansion region, and is disposed on an upper portion of the second expansion region.
Lee et al. discloses in Figs. 1 & 2:
A film bulk acoustic resonator with a piezoelectric layer (piezoelectric film 150), upper and lower electrodes (second and first electrodes 160 and 140) each having an active region (active region in Fig. 2) and a metal layer (metal film 170) comprising a conductive link region (area over air cavity 112), an extended region (area extending to electrode pad 180) and a resistance reduction region (area labeled as electrode pad 180), wherein the metal layer is disposed entirely outside the first and second active regions (disposed in the non-active region, para [0050]), and entirely surrounds the first and second active regions (para [0050]).
Lee et al. further discloses:
The metal layer may be applied to at least one of the electrodes (abstract), and that the metal layer may be applied to either surface of either electrode (para [0055]).
	As a consequence of the combination of claim 1, the first conductive link region of the first metal layer is in contact with the first expansion region, and is disposed on an upper portion of the first expansion region, and wherein the second conductive link region of the second metal layer is in contact with the second expansion region, and is disposed on an upper portion of the second expansion region (the metal layers are added to the top of the electrodes in the region surrounding the active region, which is the peripheral/expansion region).

	As per claim 3:
	Takahashi et al. does not disclose:
the first conductive link region is extended to overlap a portion of a side boundary of the first and second active regions, and wherein the second conductive link region is extended to overlap another portion of the side boundary of the first and second active regions.
Lee et al. discloses in Figs. 1 & 2:
A film bulk acoustic resonator with a piezoelectric layer (piezoelectric film 150), upper and lower electrodes (second and first electrodes 160 and 140) each having an active region (active region in Fig. 2) and a metal layer (metal film 170) comprising a conductive link region (area over air cavity 112), an extended region (area extending to electrode pad 180) and a resistance reduction region (area labeled as electrode pad 180), wherein the metal layer is disposed entirely outside the first and second active regions (disposed in the non-active region, para [0050]), and entirely surrounds the first and second active regions (para [0050]).
Lee et al. further discloses:
The metal layer may be applied to at least one of the electrodes (abstract), and that the metal layer may be applied to either surface of either electrode (para [0055]).
	As a consequence of the combination of claim 1, 
the first conductive link region is extended to overlap a portion of a side boundary of the first and second active regions, and wherein the second conductive link region is extended to overlap another portion of the side boundary of the first and second active regions (the peripheral region may be considered to be a side boundary of the active region, and thus may be overlapped separately from the active region).

As per claim 4:
Takahashi et al. discloses in Figs. 2 & 3:
each of the first and second active regions has a polygonal shape (para [0090]).
Takahashi et al. does not disclose: 
each of the first and second conductive link regions surrounds different sides of the polygonal shape.
	Lee et al. discloses:
The metal layer (170) may surround and enclose polygonal shaped active regions (Fig. 1, para [0050]).
	As a consequence of the combination of claim 1, each of the first and second conductive link regions surrounds different sides of the polygonal shape (first metal layer encloses sides of the top active region, second metal layer encloses sides of the bottom active region).
	
	As per claim 5:
	Takahashi et al. discloses that the edges of the active region (center region 54) have bent forms at either corners or curves, as seen in Fig. 2.
Takahashi et al. does not disclose:
the first conductive link region has at least one bent form, and wherein the second conductive link region has at least one bent form.
	Lee et al. discloses in Figs. 2 & 4:
That the metal layers (170 & 170’) extend over an edge of the cavity of the FBAR, thus each having a bent portion.
It is further disclosed that the metal layers follow the perimeter of the active region, thus having bent portions at corners or curves thereof.
	As a consequence of the combination of claim 1, the first conductive link region has at least one bent form, and wherein the second conductive link region has at least one bent form.

As per claim 6:
	Takahashi et al. discloses in Figs. 2 & 3:
resistivity of the first metal layer is lower than resistivity of the upper electrode, and wherein resistivity of the second metal layer is lower than resistivity of the lower electrode (metal layers 22a and 22c may include copper para [0042], and lower layers 17a and 13b may be made of Chromium and Ruthenium, respectively, or Aluminum, para [0039], copper having a lower resistivity than Chromium, Ruthenium, or Aluminum).

As per claim 7:
	Takahashi et al. discloses in Figs. 2 & 3:
a thickness, in a vertical direction, of the first resistance reduction region (metal layer 22b) of the first metal layer is greater than a thickness, in the vertical direction, of the first extended region of the upper electrode, and wherein a thickness, in the vertical direction, of the second resistance reduction region (metal layer 22a) of the second metal layer is greater than a thickness, in the vertical direction, of the second extended region of the lower electrode (as seen in Fig. 3).

	As per claim 8:
	Takahashi et al. discloses in Figs. 2 & 3:
an insertion layer (insertion film 28) disposed between the piezoelectric layer (lower piezoelectric film 15a) and the upper electrode (lower layer 17a), or between the piezoelectric layer (upper piezoelectric film 15b) and the lower electrode (lower layer 13a).

	As per claim 10:
	Takahashi et al. does not disclose:
the first metal layer further comprises a first frame protruding in a vertical direction, and disposed over the first conductive link region and the first resistance reduction region to at least partially surround the first and second active regions, and wherein the second metal layer further comprises a second frame protruding in the vertical direction, and disposed over the second conductive link region and the second resistance reduction region to at least partially surround the first and second active regions.
	Lee et al. discloses in Fig. 1:
That the metal layer may extend to and be a part of the electrode pad (180, para [067]).
	As a consequence of the combination of claim 1, an upper part of each metal layer of Lee et al. including an upper part of respective metal layer portions 23b may each be considered to be a frame protruding in a vertical direction, and disposed over the respective conductive link region and the respective resistance reduction region to at least partially surround the first and second active regions.

As per claim 11:
	Takahashi et al. discloses in Figs. 2 & 3:
An acoustic resonator filter (filter of related Fig. 1B), comprising: first, second, and third acoustic resonators (related Fig. 1B shows 4 pairs of parallel & series resonators coupled together, para [0079], corresponding to parallel resonator P1, series resonator S1, and either parallel resonator P2 or series resonator S2) electrically connected to each other, wherein the second acoustic resonator (thin film resonator 11a) includes: a piezoelectric layer (piezoelectric film upper layer 15a or lower layer 15b); an upper electrode (upper electrode 16a) comprising a first active region (center region 54) disposed on an upper portion of the piezoelectric layer, and a first extended region (portion of upper electrode 16a extended towards resonator 11b) extended from the first active region in a first lateral direction (right in Fig. 3); a lower electrode (lower electrode 12a) comprising a second active region (center region 54) disposed on a lower portion of the piezoelectric layer, and a second extended region (portion of lower electrode 12a extending to the left side of Fig. 3) extended from the second active region in a second lateral direction (left in Fig. 3); a first metal layer (metal layer 22c) comprising a first resistance reduction region (upper layer 23b of metal layer 22c) electrically connecting the first extended region of the upper electrode to the first acoustic resonator (thin film resonator 11b) and disposed on an upper portion of the first extended region, and a first conductive link region (lower metal layer 23a of metal layer 22c) extended from the first resistance reduction region and corresponding to a portion of a side boundary of the first and second active regions (corresponds to peripheral region 52); and a second metal layer (metal layer 22a) comprising a second resistance reduction region (upper layer 23b of metal layer 22a) electrically connecting the second extended region of the lower electrode to the third acoustic resonator (series resonator S2 or parallel resonator S3, shown to be connected to the opposite port of series resonator S1 from that of parallel resonator P1), and disposed on an upper portion of the second extended region, and a second conductive link region (lower metal layer 23b of metal layer 22a) extended from the second resistance reduction region and corresponding to another portion of the side boundary of the first and second active regions (corresponds to peripheral region 52) wherein the first and second metal layers are disposed entirely outside the first and second active regions.
	Takahashi et al. does not disclose the first and second conductive link regions, in combination, entirely surround the first and second active regions.
Lee et al. discloses in Figs. 1 & 2:
A film bulk acoustic resonator with a piezoelectric layer (piezoelectric film 150), upper and lower electrodes (second and first electrodes 160 and 140) each having an active region (active region in Fig. 2) and a metal layer (metal film 170) comprising a conductive link region (area over air cavity 112), an extended region (area extending to electrode pad 180) and a resistance reduction region (area labeled as electrode pad 180), wherein the metal layer is disposed entirely outside the first and second active regions (disposed in the non-active region, para [0050]), and entirely surrounds the first and second active regions (para [0050]).
	Lee et al. further discloses:
The metal layer may be applied to at least one of the electrodes (abstract), and that the metal layer may be applied to either surface of either electrode (para [0055]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the metal layer of Lee et al. to the tops of the upper and lower electrodes of Takahashi et al. to provide the benefit of improving the resonance characteristic and the insertion loss of the resonator, as taught by Lee et al. (para [0058]).
	As a consequence of the combination, the first and second conductive link regions, in combination, entirely surround the first and second active regions.

As per claim 12:
Takahashi et al. discloses in Figs. 2 & 3:
the first metal layer further comprises a third conductive link region (section of lower layer 23a of 22c connected to upper electrode 16b) surrounding a portion of an active region (center region 54, not labeled, within resonance region 50b) of the first acoustic resonator.
Takahashi discloses that the resonators of 11a and 11b may each represent either series or parallel resonators of the filter of Fig. 1B (paras [0079-0084])
Takahashi et al. does not disclose that the second metal layer further comprises a fourth conductive link region surrounding a portion of an active region of the third acoustic resonator.
At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious to connect the produce the series resonators of the filter of Fig. 1B of Takahashi using the same production methods and design to provide the benefit of simplifying the manufacturing process as taught by Takahashi (paras [0079-0084]) and to connect the series resonators through the metal layers 22 to provide the benefit of a connection between the filters as taught by Takahashi (para [0032]).
As a consequence of the combination, the second metal layer further comprises a fourth conductive link region surrounding a portion of an active region of the third acoustic resonator (corresponding to series resonator S1 or parallel resonator P2).

As per claim 13:
Takahashi et al. discloses in Figs. 2 & 3:
the first and third conductive link regions are disposed at opposite sides among sides of the first resistance reduction region (metal layer 22c) extending in the first and second lateral directions
	in related Fig. 1:
the filter shows the series and parallel resonators having adjacent connections
	Takahashi does not disclose that 
the second and fourth conductive link regions are disposed at a same side of the second resistance reduction region extending in the first and second lateral directions.
At the time of filing, it would have been obvious to one of ordinary skill in the art it would be obvious to position the resonator pairs of Takahashi et al. in a side-by-side array layout to facilitate a series connection between the resonators to provide the benefit of reducing the resistive losses of connections between the resonators, as is well-understood in the art and as suggested by the electrical configuration of Fig. 1B, and as one of a limited number of orientations for the series-parallel resonator pairs of Figs. 2-3.
As a result of the combination, the second and fourth conductive link regions are disposed at a same side of the second resistance reduction region extending in the first and second lateral directions.

	As per claim 14:
	Takahashi et al. discloses in Figs. 2 & 3:
each of the first metal layer and the second metal layer has a thickness in a vertical direction that is greater than a thickness of each of the first extended region and the second extended region in the vertical direction.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Takahashi et al. (US PGPub 20190115901), a reference of record, in view of Lee et al. (US PGPub 20080042780) as applied to claim 1 above, and further in view of Lee et al. (US PGPub 20170373665), a reference of record, hereinafter Lee 2.
The resultant combination discloses the acoustic resonator of claim 1, as rejected above.
The resultant combination discloses in Takahashi et al. in Figs. 2-3:
The acoustic resonator of claim 1 comprising:
a substrate (10) disposed on a lower portion of the lower electrode
	a cavity (air gap 30a) between the substrate and the lower electrode
Takahashi does not disclose:
a membrane layer disposed between the substrate and the lower electrode to form a cavity between the substrate and the lower electrode; and an etch stop portion disposed on lower portions of the first and second metal layers outside the cavity.
	Lee 2 discloses in Fig. 8:
A cavity (air cavity 212) for an acoustic resonator comprising a membrane layer (insulating layer 220) disposed between a substrate (210) and a lower electrode (first electrode 240) forming a cavity between the substrate and the lower electrode; and an etch stop portion (etch stop layer 223) disposed on lower portions of the acoustic resonator outside the cavity.
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the cavity of the resultant combination using the structure of Lee 2 to provide the benefit of protecting the substrate during the etching process as taught by Lee 2 (para [0063]).
As a consequence of the combination, a membrane layer is disposed between the substrate and the lower electrode to form a cavity between the substrate and the lower electrode; and an etch stop portion disposed on lower portions of the first and second metal layers outside the cavity.

Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1-14 under Takahashi have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi in view of Lee et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843